      Case 1:02-cv-06977-GBD-SN Document 1297 Filed 03/09/20 Page 1 of 9




                            UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK


   In re Terrorist Attacks on September 11, 2001     03 MDL 1570 (GBD) (SN)
                                                     ECF Case


 This document relates to:
 Ashton et al. v. al Qaeda Islamic Army, et al., 02-cv-6977 (GBD)(SN)

Ashton Plaintiffs’ Objections to Reports and Recommendations Regarding Non-Immediate
                        Family Members (ECF Nos. 5387 and 5701)
   The Ashton Plaintiffs respectfully submit the following Fed.R.Civ.P. 72(b) objections,

pursuant to 28 U.S.C. § 636(b)(1), to Magistrate Judge Netburn’s Reports and Recommendations

regarding solatium damages to certain non-immediate family members of victims killed on

September 11, 2001 in the terrorist attacks. ECF Nos. 5387 and 5701. For the following reasons,

certain Ashton plaintiffs that Magistrate Judge Netburn recommended not receive solatium

awards did, in fact, have the necessary “functional equivalent” to a biological relationship

warranting a final judgment of damages. Upon a de novo review, this Court should grant the

plaintiffs discussed herein damages at the amounts set forth below.

   1. Legal Standard

       When a party files objections to a report and recommendation, a district court must make

a de novo determination as to those portions of the report to which objections are made. See 28

U.S. C.§ 636(b)(l)(C); Rivera v. Barnhart, 423 F. Supp. 2d 271,273 (S.D.N.Y. 2006). The

district judge may also receive further evidence or recommit the matter to the magistrate judge

with instructions. See Fed. R. Civ. P. 72(b); 28 U.S.C. § 636(b)(1)(C). The court must “arrive at

its own, independent conclusion” regarding those portions of the report to which objections were




                                                 1
      Case 1:02-cv-06977-GBD-SN Document 1297 Filed 03/09/20 Page 2 of 9



made. Nelson v. Smith, 618 F. Supp. 1186, 1189-90 (S.D.N.Y. 2005) (quoting Hernandez v.

Estelle, 711 F.2d 619,620 (5th Cir. 1983)).

   2. Governing Framework Applied to Non-Immediate Family Members

       As a general matter, “only spouses, parents, siblings, and children are entitled to recover”

solatium damages asserted in a Foreign Sovereign Immunities Act (FSIA) action. Roth v. Islamic

Republic of Iran, 78 F. Supp. 3d 379 (D.D.C. 2015); see also Owens v. Republic of Sudan, 864

F.3d 751, 807 (D.C. Cir. 2017) (“[N]ot every person who experiences emotional distress from a

major terrorist attack – a universe that could be large indeed-can state a claim for [intentional

infliction of emotional distress] absent some close relationship to a victim who was injured or

killed.”) Courts, including in this multi-district litigation, have, however, recognized an

exception to the “immediate family member” requirement and have awarded solatium damages

to plaintiffs who the courts have found to be the “functional equivalent” of immediate family

members of the deceased victims. See ECF No. 3795 (adopting ECF No. 3676 and establishing

non-immediate family member framework); Valore v. Islamic Republic of Iran, 700 F. Supp. 2d

52, 79 (D.D.C. 2010); Estate of Heiser v. Islamic Republic of Iran, 659 F. Supp. 2d 20, 29

(D.D.C. 2009); Knox v. Palestinian Authority, 442 F. Supp. 2d 62 (S.D.N.Y. 2006); Smith v.

Islamic Emirate of Afghanistan, 262 F. Supp. 2d 217, 236 (S.D.N.Y. 2003).

       In this case, the Court has established several general factors that determine whether non-

immediate family members are entitled to recover solatium damages arising out of the murder of

their loved ones on September 11, 2001.

          “The first factor is long-term residence or co-habitation in the decedent’s household.”
           ECF No. 3676 at 7.

          “The second factor … [for] a non-immediate family member in the parent or child
           role is whether the non-immediate family member ever played a guardian or
           custodian-like role in the decedent’s life (or, vice versa, whether the decedent played

                                                  2
      Case 1:02-cv-06977-GBD-SN Document 1297 Filed 03/09/20 Page 3 of 9



           such a role in the life of the family member.” Id. at 7 – 8. That is, “whether the
           stepparent emotionally, financially, and socially treated their stepchild as equivalent
           to a biological child.” Id. at 8. Legal guardianship is not “dispositive” to this
           analysis. Id. Instead, important considerations are “the length of the alleged
           guardian- or custodian-like relationship and the number of years the functional
           equivalent to a child was a minor living in the claimant’s home.” Id.

          “The third factor” in the parent-child role analysis “is whether the biological family
           member was absent in the family life.” Id.


       When discussing specific classes of individual plaintiffs, the Court stated that as for

aunts, uncles, nieces and nephews, such relatives were not “per se” or “categorically” barred

from seeking solatium damages. Id. at 9. While “overwhelming evidence that the family

member in question … was adopted by the decedent (in the case of nephews or nieces)” was

necessary, the Court was clear that the functional-equivalent determination did not “require a

legal adoption as a per se requirement to recover solatium damages” and that “the legal

relationship between the parties” was not “dispositive.” Id. Thus, the Court would “not require a

legal custodianship relationship … as a sine qua non of demonstrating functional equivalence for

these categories of plaintiffs,” though “only in the rarest cases will such a plaintiff be able to

demonstrate functional equivalence absent one.” Id. at 10. Such a showing could be made

“where both biological parents were wholly absent from the decedent’s life, such that the

relevant individual fulfilled the entirety of the parental role,” but the Court stated that it would

not extend this to “more ambiguous cases.” Id.

       As for stepparents and stepchildren, the Court set forth certain critical dates that would

weigh on the entitlement to solatium damages:

              “Stepparents … who became part of the family when the decedent was in early
               childhood (roughly until the age of eight) may be deemed fully functional
               equivalent to biological parents … and would be entitled to full solatium
               damages, and stepchildren who were in the same range when the decedent
               became part of their family would be deemed fully equivalent to biological
               children. Stepparents … who became part of the family when the decedent had
                                                   3
        Case 1:02-cv-06977-GBD-SN Document 1297 Filed 03/09/20 Page 4 of 9



                 passed early childhood but was still living in the family home (ages nine and
                 above) may be entitled to solatium damages reduced by one-half, and stepchildren
                 who were in this age range when the decedent became part of the family would
                 receive half damages as well. Stepparents … who became part of the decedent’s
                 family when the decedent had nearly finished his secondary education would
                 likely not be deemed functional equivalents of immediate family members and
                 would not be illegible for solatium awards, with the same being true for
                 stepchildren who were this age when the decedent became part of their family.”
                 Id. at 13.

                The Court also added a requirement that the step-relative and the victim must
                 have “continuously cohabited … for a significant period of time prior to the date
                 the claimant (for stepchild claims) … turned 18 and attained the age of majority.
                 This period of time is presumptively at least two years.” Id.

      3. Application of Framework to Specific Cases

      With that framework established and operative here, the following Ashton plaintiffs should

be entitled to receive solatium damages in the amounts set forth below.

      A. Plaintiff Julian Perez (Nephew of 9/11 Victim Marlyn Carmen Garcia)
         Presumptive Award: $8,500,000.00
         Requested Award: $8,500,000.00
         Julian Perez never knew his biological father and was largely abandoned by his

biological mother. ECF No. 4719-2 at 16. From the time that Julian was born, Marlyn was more

involved in his life than was his biological mother. Id. Marlyn would take Julian for overnight

stays in her parents’ home (his grandparents’) from the time that he was an infant. Id. From the

time he was seven years old, Julian was primarily living with Marlyn, who was responsible for

preparing Julian’s meals and for putting him to bed. Id. Marlyn took Julian to school, supervised

his homework and made him dinner each day. Id. at 17. She took part-time jobs while still in

school in order to purchase Julian clothes and toys, to buy him food and to take him “on

adventures.” Id. at 16. Not only was Marlyn the primary source of financial and domestic

support for Julian, she also instilled in him his religious faith and a commitment to social justice.

Id.


                                                  4
      Case 1:02-cv-06977-GBD-SN Document 1297 Filed 03/09/20 Page 5 of 9



       This was not merely a case of a special relationship – rather, Marlyn stepped into the role

of parent that neither Julian’s biological father nor mother could fulfill. This is demonstrated by

Marlyn’s declaration of Julian as a dependent on her tax forms and the efforts that she went

through to become Julian’s legal parent. Id. at 17. Julian’s biological mother had no objection to

the legal formalization of the relationship that Marlyn had with Julian, even if it would be the

final step in eliminating any parental role that she might have had with her biological son. Id.

Julian and his other family members recognized that Marlyn was, in essence, “both mother and

father” to him. Id.

       That Marlyn was, essentially, a parent to Julian was recognized by the September 11,

2001 Victims Compensation Fund, which awarded both a non-economic dependency award to

Julian (typically limited to spouses and dependent children) and awarded him twenty-five

percent of the economic damages award. This fact should weigh strongly in favor of recognizing

(just as the Victims Compensation Fund did), that Julian was, for all intents and purposes, a

dependent child of Marlyn’s and that he, like the other thousands of children who lost their

parents on September 11, 2001, suffered the same emotional anguish and terror of those children

whose primary parental figure was lost that day.

       These unique and compelling circumstances are unambiguous – Marlyn was Julian’s

parent in all but name – and meet the Court’s standard for recovery of solatium damages.

   B. Plaintiff Mariano D’Alessandro (Nephew of 9/11 Victim Rocco Nino Gargano)
      Presumptive Award: $8,500,000.00
      Requested Award: $8,500,000.00
       From the tender age of six years old, Rocco Gargano was the only father that Mariano

D’Alessandro knew. See ECF 4719-2 at 7. Mariano’s father was incarcerated and that same year

Rocco, Mariano’s uncle, moved into the family home. Id. Rocco immediately took on the role of

father, treating Mariano as his own biological son. Rocco provided for Mariano emotionally and

                                                 5
      Case 1:02-cv-06977-GBD-SN Document 1297 Filed 03/09/20 Page 6 of 9



financially. Id. He was Mariano’s champion at school, on the soccer field and at home. Id.

Mariano had no other father from the time he was six years old and after Rocco was murdered on

September 11, 2001, he lost a second father. Id.

       Recognizing the strength of the relationship between Rocco and Mariano, the September

11th Victim Compensation Fund issued an award to Mariano, which is further proof of the

financial, social and emotional dependency that Mariano had on Rocco. This was not merely a

special uncle-nephew relationship but was, instead, the functional equivalent of a child-parent

relationship. Though Rocco did not adopt Mariano formally, by cohabiting with him from his

youth, taking on all of the roles of the absent biological parent and even wearing the title of

“father” to Mariano, Rocco was, in essence, that rare case of an uncle functioning as a parent.

Under the unique circumstances here, with a wholly absent biological father, continuous

cohabitation from a tender age and the substantial dependence between the victim and nephew,

Mariano D’Alessandro is entitled to a recovery for the solatium losses he suffered following his

uncle’s death.

   C. Plaintiff Aaron Pagan (Nephew of 9/11 Victim Angela Rosario)
      Presumptive Award: $8,500,000.00
      Requested Award: $8,500,000.00
       From the time of his birth, Aaron Pagan cohabitated with, among others, his aunt (and

godmother) Angela Rosario. ECF No. 4719-2 at 13. Aaron’s biological father was absent from

his life and that void was filled by Angela who was, essentially, a second parent to Aaron. Id.

Angela provided financial support for the household and critical emotional support for Aaron. Id.

She picked him up from school, played sports with him, supervised his homework and took him

on vacations. Id. When her employer had child-friendly company events, Angela brought Aaron;

she bought him clothing and gifts; she took him to the circus and to movies. Angela “stepped in

and filled the role of a second parent for” Aaron. Id. Angela played that parental role for Aaron

                                                   6
      Case 1:02-cv-06977-GBD-SN Document 1297 Filed 03/09/20 Page 7 of 9



from his birth in 1992 until Angela’s death on September 11, 2001 and she did it with complete

dedication, commitment, loyalty and love. Because Angela was the functional equivalent of a

parent to Aaron, cohabitating with him from his birth until her death, Aaron is entitled to a

solatium damages award in this case.

   D. Plaintiff Maxwell Sivin (Stepchild of 9/11 Victim Joel Miller)
      Presumptive Award: $8,500,000.00
      Requested Award: $4,250,000.00

       Maxwell Sivin’s parents separated when he was around 13 years old and from the time

that Maxwell was around 15 years old, his mother and Joel Miller married. ECF No. 5429-2 at 6.

At nearly the same time, Maxwell’s biological father died and from then on, Joel Miller was the

only father that Maxwell had. Id. While the family did not begin cohabitating immediately, Joel

was emotionally and functionally Maxwell’s father from the time he was 15 years old. Id. Then,

starting from when Maxwell was about 17 years old for the next five years, until September 11,

2001, Maxwell and Joel lived together. Id. Joel Miller guided Maxwell Sivin through high

school, college and law school. Id. He modified his estate planning so that Maxwell and

Maxwell’s biological brother Justin would each share equally in any estate distribution along

with his biological son. Id. Joel was involved in every daily activity of Maxwell’s life from the

time that Maxwell first met him until Joel’s death. Id. Joel went to every track and field meet

that Maxwell had; they vacationed together every year; and he celebrated all major milestones

with Maxwell. Id. at 7.

       The Magistrate Court previously found that the nature of the relationship that Joel Miller

had with his stepson Justin Sivin, Maxwell’s biological brother, warranted a solatium damages

award of $4,250,000. ECF No. 5701 at 8. That Justin was two years younger than Maxwell, and

thus resided in the same household as Joel for the threshold two-year period before turning 18



                                                 7
         Case 1:02-cv-06977-GBD-SN Document 1297 Filed 03/09/20 Page 8 of 9



years old set forth in the Court’s framework for stepchildren plaintiffs, divides the two plaintiffs

(Maxwell and Justin) in an arbitrary and irrational way. Maxwell’s anguish and grief is not

diminished because of the five years that he cohabitated with Joel only one of those was before

he turned 18 years old. Nor should this distinguish Maxwell’s solatium losses from Justin’s,

who cohabitated with Joel for the same total amount of time as Maxwell. Joel Miller came into

Maxwell’s life when he was around 13 years old, officially became his stepfather when Maxwell

was 15 years old, was the only father Maxwell had following his biological father’s heart attack,

and was a constant and daily presence in Maxwell’s life, including five years of cohabitation,

until September 11, 2001. Maxwell, just like his biological brother Justin, should be awarded

half of the presumptive solatium damages awarded to children of those victims murdered on

September 11, 2001, which is $4,250,000.00.

    4.    Prejudgment Interest

    As in prior applications, the Ashton plaintiffs ask that this Court direct that prejudgment

interest of 4.96% on any solatium awards running from September 11, 2001 until the date of

judgment to the extent that their injuries arose in New York be assessed, as was done previously

in the prior Ashton applications, as well as for other plaintiffs in this consolidated litigation.

    5. Conclusion

          For the reasons set forth herein, under the Court’s previously established framework and

the facts in each of these cases, the Ashton plaintiffs respectfully object to the Reports and

Recommendations as to the above plaintiffs ask that this Court grant an Order that will (1) award

them solatium damages as described above and (2) direct that prejudgment interest of 4.96% on

the solatium awards running from September 11, 2001 until the date of judgment be assessed.




                                                   8
    Case 1:02-cv-06977-GBD-SN Document 1297 Filed 03/09/20 Page 9 of 9



Dated: New York, New York
       March 9, 2020

                                        Respectfully submitted,

                                        KREINDLER & KREINDLER LLP

                                        BY: /s/ Megan W. Benett

                                        750 Third Avenue, 32nd Floor
                                        New York, New York 10017
                                        Tel: (212) 687-8181
                                        mbenett@kreindler.com
                                        COUNSEL FOR ASHTON PLAINTIFFS




                                    9
